FILED
                            NOT FOR PUBLICATION                               MAR 13 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


BENEDICTO ROLLON SUSTAL,                         No. 10-72605

              Petitioner,                        Agency No. A045-755-200

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



BENEDICTO ROLLON SUSTAL,                         No. 11-71317

              Petitioner,                        Agency No. A045-755-200

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                            Submitted February 6, 2015**
                                Pasadena California

Before: PREGERSON and NGUYEN, Circuit Judges, and CARR, Senior District
Judge.***

      Benedicto Sustal (“Sustal”) petitions for review of the Board of Immigration

Appeals’ (“BIA”) decision affirming the Immigration Judge’s (“IJ”) order finding

him removable. Sustal also appeals the BIA’s decision denying his motion to

reconsider. We have jurisdiction under 8 U.S.C. § 1252, and we affirm.

      Sustal argues that the subsequent annulment of his marriage should be given

retroactive effect so as to cure the violation at the time he filed his visa application

and entered the United States. Our case, Hendrix v. INS, 583 F.2d 1102 (9th Cir.

1978), forecloses this claim for relief. We held in Hendrix that “we are not obliged

to give retroactive effect to annulments so as to cure a violation of law respecting

entry into the United States.” Id. at 1103 (quoting Matter of Wong, 16 I & N Dec.

87, 89 (BIA 1977)); see also Matter of Astorga, 17 I & N Dec. 1, 4 (BIA 1979)

(“[M]arriages declared void at inception, or annulled, will not relate back to cure a

ground of exclusion or deportation at the time of entry where the alien entered the


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable James G. Carr, Senior District Judge for the U.S.
District Court for the Northern District of Ohio, sitting by designation.

                                           2
United States in an immigrant status dependent on his being unmarried.”). Thus,

“[u]nless unusual circumstances dictate that in the interest of justice retroactive

effect should be given an annulment, it is the marital status at the time of entry that

should serve as the basis for one alien’s preferment over others under the quota

system.” Hendrix, 583 F.2d at 1103 (emphasis added) (internal citation omitted);

see also Matter of Magana, 17 I & N Dec. 111 (BIA 1979) (refusing to apply

relation back to cure entry fraud). No such unusual circumstances are present here.

      Moreover, substantial evidence supports the IJ’s determination that Sustal

was married at the time of entry, and thus is removable as charged.

      Finally, because Sustal failed “to address how the BIA abused its discretion

by denying his motion to reopen and reconsider its decision,” he has waived this

issue. Martinez-Serrano v. INS, 94 F.3d 1256, 1260 (9th Cir. 1996).

      We therefore deny the petitions for review.

      DENIED.




                                           3